DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3.	Claim 1, lines 6-7; claim 2, lines 2-3; claim 6, line 1; and claim 7, line 1, “each of the locking components” should be --the at least one locking component--;
Claim 2, line 4, “the sidewall” should be --a first sidewall--;
Claim 2, line 5, “corresponding sidewall” should be --first sidewall--;
Claim 2, line 5, “corresponding first” should be --first--;
Claim 2, line 6, “the locking members are respectively” should be --the locking member is--;
Claim 2, line 7, “corresponding first accommodating space” should be --first accommodating space--;
Claim 2, line 8, “can extend” should be --extends--;
Claim 3, line 2, “which can extend” should be --extends--;
Claim 4, line 2, claim 5, line 5; claim 6, line 2; and claim 7, line 2; “the sidewall” should be --the first sidewall--;
Claim 6, line 3, “the locking members” should be --the locking member--;
Claim 7, line 3, “each of the locking members” should be --the locking member--;
Claim 8, line 2; claim 9, line 2, “each of the locking components” should be --a second locking component--;
Claim 8, line 3; claim 9, line 3, “one side” should be --another side--;
Claim 8, line 4; claim 9, line 4; “sidewall” should be --second sidewall--;
Claims 8 and 9, lines 5-6, “the unlocking member” should be --a second unlocking member of the second locking component--;
Claims 10-13, line 1, “the unlocking member” should be --the second unlocking member--;
Claims 10-11, line 2, “the locking bump” should be --a second locking bump--;
Claims 10-11, line 3; and claims 12-13, line 2, “the second linkage block” should be --a second linage block--;
Claim 17, line 1, “components” should be --component--;
Claim 17, line 3, “grooves” should be --groove--;

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being an anticipated by Harase (5,155,663).
Regarding claim 1, Harase discloses an adaptor, comprising: 
an adapting bracket (127, figure 10) comprising a chute comprising two opposite sidewalls (5 and 6) and a bottom wall (not labeled), the bottom wall being disposed between the two sidewalls; 
an adapting member (130, figure 10) disposed on the adapting bracket, the adapting member comprising an adapting interface and being in communicating with the chute (figure 11); 
at least one locking component (9, figure 11) disposed in the adapting bracket, each of the locking components comprising a locking member (pointed at 9, figure 10) movably extending into the chute; 
wherein when an electronic component (125, figure 10) is inserted in the chute (figure 11), a mating interface (126, figure 10) of the electronic component is connected to the adapting interface, and the locking member is inserted into an engaging groove (20, figure 10) of the electronic component (figure 11).
Regarding claim 2, the adapting bracket comprises a first accommodating space (a slot at in inner sidewall of 5, figure 11) and a locking opening (not labeled, where the protrusion (9) is protruded, figure 10) corresponding to each of the locking components; the first accommodating space is disposed on one side of the chute and extends along a direction orthogonal to the sidewall; the locking opening is disposed on the corresponding sidewall and communicates with the corresponding first accommodating space and the chute; the locking members are respectively disposed in the corresponding first accommodating space; one end of the locking member can extend from and retract into the locking opening.
Regarding claim 3, the locking member comprises a locking bump (pointed at 9, figure 10) which can extend from and retract into the locking opening.
Regarding claim 4, the locking member further comprises a first linkage block (pointed at 9 in figure 11); one end of the locking bump away from the sidewall is connected to the first linkage block.
Regarding claim 5, the locking member further comprises a first elastic member (32, figure 11) disposed in the first accommodating space; one end of the first elastic member abuts against the first linkage block; the other end of the first elastic member abuts against an inner sidewall of the first accommodating space (an inner sidewall 5, figure 11); the first elastic member extends along a direction orthogonal to the sidewall.
	Regarding claim 14, figure 10 shows a guiding member (128) disposed on the bottom wall of the chute, the electronic component comprising a guiding groove (126a); wherein when the electronic component is inserted into the chute, the guiding member enters the guiding groove.
	Regarding claim 16, figure 10 shows a housing covering the adapting bracket.
Regarding claim 17, figure 11 shows the number of locking component is two; the two locking components are oppositely disposed in the adapting bracket and are disposed on two sides of the chute; the number of the engaging groove is two; the two locking members are respectively inserted into the corresponding engaging grooves. 


Allowable Subject Matter
6.	Claims 6-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        10/18/22.
thanh-tam.le@uspto.gov